Detailed Action
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, the negative limitation "without making an additional wager in addition to the wager" lacks support in the disclosure.  As with positive limitations, negative limitations must derive support from the original disclosure. The mere absence of a positive recitation is not basis for an exclusion.  See MPEP § 2173.05(i).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US 2007/0232386 A1) in view of Taylor (US 2007/0026924 A1).
Regarding claim 1, Yoshimura discloses an apparatus to implement a game (Abstract), the apparatus comprising an electronic output device and an electronic input device (Fig. 2), an electronic storage device configured to read a non-transitory computer readable storage medium which stores computer readable instructions (Fig. 3), at least one processing unit connected to player wagers all sub-credits in double-up game and wins 2x back), provide a paytable (¶ [0042]) comprising a set of static awards not based on a bank amount implement a game (¶ [0042]) which comprises display a credit meter indicating an amount of credits the player possesses and a bank meter indicating the amount of banked credits (Fig. 2), wherein the amount of banked credits is potentially greater than zero and carried over from a prior spin of at least one reel (¶ [0008]: update the sub-credit data to increase the amount of credits by a predetermined amount each time the controller unit decides to provide an amount of credits as a result of the first game), receive a wager from a player deducted from a credit meter (¶ [0039]), spin at least one reel to a random result in response to the wager received (¶ [0038]), determine a payout based on the random result using the paytable (¶ [0042]), award the payout to the bank meter by increasing the amount of banked credits by the payout (Abstract), offer the player an option to exercise a player selected option out of an option set, the option set comprising play the game again (Fig. 5), and take the banked credits which adds the amount of banked credits to the credit meter and resets the amount of banked credits to zero (¶ [0056]: shift all sub-credits to main credits).  Taylor suggests—where Yoshimura does not disclose—wherein the set of dynamic awards comprises a bust which resets an amount of banked credits to zero without making an additional wager in addition to the wager (Fig. 3: reset acorn meter to 0 and play bonus game).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the 
Regarding claims 2 and 12, Yoshimura discloses wherein the computer readable instructions are further programmed such that after the player exercises the take the banked credits, the player is enabled to play the game again (¶ [0056]). 
Regarding claims 3 and 13, Yoshimura discloses wherein the at least one reel is virtual (¶ [0025]). 
Regarding claims 4 and 14, Taylor suggests—where Yoshimura does not disclose—wherein the at least one reel is physical (¶ [0004]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Yoshimura and Taylor in order to present a classic look to the game.
Regarding claims 5 and 15, although Yoshimura does not disclose the at least one reel consists of exactly one reel, Examiner finds this to be an obvious design choice, since the feature does not apparently solve any stated problem, and that the invention would function equally well with any arbitrary number of reels.
Regarding claims 6 and 16, Taylor suggests—where Yoshimura does not disclose—the at least one reel consists of exactly three reels (¶ [0004]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Yoshimura and Taylor in order to present a classic look to the game. 
Regarding claims 7 and 17, Yoshimura discloses the at least one reel consists of exactly five reels (Fig. 2).
Regarding claims 8 and 18, Yoshimura discloses that the player is enabled to cash out the amount of credits in the credit meter at any time (6b). 
Regarding claims 9 and 19, Taylor suggests—where Yoshimura does not disclose—the player is not allowed to cash out the amount of banked credits (Abstract: special credits may only be rewagered).   It would have been obvious to a person of ordinary skill in the art prior to 
Regarding claims 10 and 20, Yoshimura discloses wherein after the spin at least one reel, a bonus round is implemented to determine the payout (¶ [0045]). 
Claim 11 recites a method comprising substantially the same limitations as those in claim 1 above.  It is accordingly rejected for the same reasons as given supra.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate 
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715